     Case 1:19-cv-00888-AWI-BAM Document 1 Filed 06/26/19 Page 1 of 6

 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (Cal. Bar No. 259178)
 2   11400 West Olympic Boulevard
 3   Suite 200M
     Los Angeles, California 90064
 4   Telephone: 310-997-0471
     Facsimile: 866-286-8433
 5   E-Mail: nick@wajdalawgroup.com
 6   Attorney for the Plaintiff
 7
                                   UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA

 9                                                        Case No.
10
                                                          COMPLAINT FOR DAMAGES
      STEVEN L. FRANKS,
11
                                                          1.VIOLATION OF THE FAIR DEBT
12                         Plaintiff,
                                                          COLLECTION PRACTICES ACT, 15
              v.                                          U.S.C. §1692 ET SEQ.
13

14    ADMIN RECOVERY LLC,                                 2.VIOLATION OF THE ROSENTHAL
                                                          FAIR DEBT COLLECTION PRACTICES
15                         Defendant.                     ACT, CAL. CIV. CODE § 1788 ET SEQ.

16                                                        JURY TRIAL DEMANDED
17          NOW COMES, STEVEN L. FRANKS, through counsel, WAJDA LAW GROUP, APC,
18
     complaining of ADMIN RECOVERY LLC, as follows:
19
                                        NATURE OF THE ACTION
20
            1.      This action arises under The Fair Debt Collection Practices Act (“FDCPA”), 15
21

22   U.S.C. §1692 et seq., and he Rosenthal Fair Debt Collection Practices Act (“RFDCPA”), Cal. Civ.

23   Code § 1788 et seq.

24                                      JURISDICTION AND VENUE
25          2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
26
            3.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.
27
            4.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).
28
                                                      1
     Case 1:19-cv-00888-AWI-BAM Document 1 Filed 06/26/19 Page 2 of 6

 1                                                   PARTIES
 2           5.      STEVEN L. FRANKS (“Plaintiff”) is a natural person, over 18-years-of-age, who
 3
     at all times relevant resided in this judicial district.
 4
             6.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
 5
             7.      Plaintiff is a “debtor” as defined by Cal. Civ. Code § 1788.2(h).
 6

 7           8.      ADMIN RECOVERY LLC (“Defendant”) is a foreign limited liability company

 8   with its principal place of business located in Williamsville, New York.

 9           9.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
10
             10.     Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
11
                                          FACTUAL ALLEGATIONS
12
             11.     Years ago, Plaintiff sought around $2,500.00 from TD Bank, N.A. to purchase
13
     furniture for his grandma.
14

15           12.     Said monies are a “debt” as defined by 15 U.S.C. § 1692a(5) as they were incurred

16   for personal, family, or household purposes.
17           13.     Plaintiff’s grandma became sick; causing Plaintiff to take time away from work to
18
     provide care.
19
             14.     During this time, Plaintiff failed to make minimum monthly payments to TD Bank,
20
     N.A.
21

22           15.     Subsequently, TD Bank, N.A. referred Plaintiff’s account to Defendant for

23   collection.

24           16.     Six months ago, Defendant started calling Plaintiff’s mother and father seeking to
25   collect on Plaintiff’s account.
26
             17.     On approximately 10 occasions, Defendant identified themselves as debt collectors
27
     looking for Plaintiff.
28
     Case 1:19-cv-00888-AWI-BAM Document 1 Filed 06/26/19 Page 3 of 6

 1          18.     On approximately 10 occasions, Defendant informed Plaintiff’s mother and father
 2   that Plaintiff owed TD Bank, N.A.
 3
            19.     On multiple occasions, Plaintiff’s mother and father kindly asked Defendant to stop
 4
     contacting them.
 5
                                                 DAMAGES
 6

 7          20.     Defendant’s phone calls have caused anxiety, embarrassment, invasion of privacy,

 8   harm to Plaintiff’s reputation as well as undeserved stress.

 9                                        CLAIMS FOR RELIEF
10
                                                COUNT I:
11                      Fair Debt Collection Practices Act (15 U.S.C. §§ 1692 et seq.)

12          21.     All paragraphs of this Complaint are expressly adopted and incorporated herein as
13   though fully set forth herein.
14
                                      Violation(s) of 15 U.S.C. §1692b
15
            22.     Section 1692b provides:
16
            Any debt collector communicating with any person other than the consumer for the
17          purpose of acquiring location information about the consumer shall –
18
            (2)     not state that such consumer owed any debt;
19
            (3)     not communicate with any such person more than once unless requested to
20                  do so by such person or unless the debt collector reasonably believes that the
                    earlier response of such person is erroneous or incomplete and that such
21
                    person now has correct or complete location information.
22
     15 U.S.C. §§ 1692b(2) and b(3).
23
            23.     Defendant violated 15 U.S.C. § 1692b(2) by communicating with Plaintiff’s mother
24
     and father and stating that Plaintiff owes a debt to TD Bank, N.A.
25

26          24.     Defendant violated 15 U.S.C. § 1692b(3) by communicating with Plaintiff’s mother

27   and father on approximately 10 occasions.
28
     Case 1:19-cv-00888-AWI-BAM Document 1 Filed 06/26/19 Page 4 of 6

 1          25.     Plaintiff may enforce the provisions of 15 U.S.C. §§ 1692b(2) and b(3) pursuant to
 2   section k of the Fair Debt Collection Practices Act (15 U.S.C. § 1692k) which provides "any debt
 3
     collector who fails to comply with any provision of [the Fair Debt Collection Practices Act] with
 4
     respect to any person is liable to such person in an amount equal to the sum of –
 5
            (1)     any actual damage sustained by such person as a result of such failure;
 6

 7          (2)

 8                  (A)     in the case of any action by an individual, such additional damages
                            as the court may allow, but not exceeding $1,000.00; or
 9
            (3)     in the case of any successful action to enforce the foregoing liability, the
10
                    costs of the action, together with reasonable attorney's fees as determined by
11                  the court.

12          WHEREFORE, Plaintiff requests the following relief:
13          A.      a finding that Defendant violated 15 U.S.C. §§ 1692b(2) and b(3);
14
            B.      an award of any actual damages sustained by Plaintiff as a result of Defendant’s
15
                    violation(s);
16
            C.      an award of such additional damages, as the Court may allow, but not exceeding
17

18                  $1,000.00;

19          D.      an award of costs of this action, together with a reasonable attorney’s fee as

20                  determined by this Court; and
21
            E.      an award of such other relief as this Court deems just and proper.
22
                                             COUNT II:
23            Rosenthal Fair Debt Collection Practices Act (Cal. Civ. Code § 1788 et seq.)
24          26.     All paragraphs of this Complaint are expressly adopted and incorporated herein as
25
     though fully set forth herein.
26
                                    Violation(s) of Cal. Civ. Code § 1788.17
27
            27.     California Civil Code § 1788.17 provides:
28
     Case 1:19-cv-00888-AWI-BAM Document 1 Filed 06/26/19 Page 5 of 6

 1                 Notwithstanding any other provision of this title, every debt collector
                   collecting or attempting to collect a consumer debt shall comply with the
 2                 provisions of Section 1692b to 1692j, inclusive, of, and shall be subject to
 3                 the remedies in Section 1692k of, Title 15 of the United States Code.

 4          28.    As alleged, Defendant violated 15 U.S.C. §§ 1692b(2) and 1692b(3); therefore

 5   violating Cal. Civ. Code § 1788.17.
 6          29.    Plaintiff may enforce the provisions of Cal. Civ. Code §1788.17 pursuant to Cal.
 7
     Civ. Code § 1788.30 which provides:
 8
            (a)    Any debt collector who violates this title with respect to any debtor shall be
 9                 liable to that debtor only in an individual action, and his liability therein to
                   that debtor shall be in an amount equal to the sum of any actual damages
10                 sustained by the debtor as a result of the violation.
11
            (b)    Any debt collector who willfully and knowingly violates this title with
12                 respect to any debtor shall, in addition to actual damages sustained by the
                   debtor as a result of the violation, also be liable to the debtor only in an
13                 individual action, and his additional liability therein to that debtor shall be
                   for a penalty in such amount as the court may allow, which shall not be less
14                 than one hundred dollars ($100.00) nor greater than one thousand dollars
15                 ($1,000.00).

16          (c)    In the case of any action to enforce any liability under this title, the prevailing
                   party shall be entitled to costs of the action. Reasonable attorney’s fees,
17                 which shall be based on time necessarily expended to enforce the liability,
                   shall be awarded to a prevailing debtor.
18

19          WHEREFORE, Plaintiff requests the following relief:

20          A.     a finding that Defendant violated Cal. Civ. Code § 1788.17;
21          B.     an award of any actual damages sustained by Plaintiff as a result of Defendant’s
22
                   violation(s);
23
            C.     an award of such additional damages, as the Court may allow, but not exceeding
24
                   $1,000.00;
25

26          D.     an award of costs of this action, together with a reasonable attorney’s fee as

27                 determined by this Court; and

28
     Case 1:19-cv-00888-AWI-BAM Document 1 Filed 06/26/19 Page 6 of 6

 1           E.      an award of such other relief as this Court deems just and proper.
 2                                      DEMAND FOR JURY TRIAL
 3
             Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in
 4
     this action so triable of right.
 5
     DATED: June 26, 2019                                         Respectfully submitted,
 6

 7                                                                STEVEN L. FRANKS

 8                                                                By: /s/ Nicholas M. Wajda

 9                                                                Nicholas M. Wajda
                                                                  WAJDA LAW GROUP, APC
10
                                                                  11400 West Olympic Boulevard
11                                                                Suite 200M
                                                                  Los Angeles, California 90064
12                                                                Telephone: 310-997-0471
                                                                  Facsimile: 866-286-8433
13                                                                E-mail: nick@wajdalawgroup.com
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
